DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 23 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A system for transporting containers via heavy-duty vehicles comprising: at least one automatically guided heavy-duty vehicle configured for automatically transporting a container by computer controlled navigation on the basis of specified routes; at least one manually guided heavy-duty vehicle configured for transporting a container by being driven by a driver; a separate operating area in which the at least one automatically guided heavy-duty vehicle and the at least one manually guided heavy-duty vehicle are operated together in mixed mode traffic; and a fleet management system comprising a computer control system and having a wireless communication connection with the at least one automatically guided heavy-duty vehicle and having a wireless communication connection with the at least one manually guided heavy-duty vehicle, wherein the fleet management system electronically monitors the position of the at least one automatically guided heavy-duty vehicle and the position of the at least one manually guided heavy-duty vehicle via the respective wireless communication connections ; wherein the fleet management system is designed to coordinate the mixed mode traffic of the heavy-duty vehicles in the separate operating area by continuous processing of the positions both of the automatically guided heavy-duty vehicle and of the manually guided heavy- duty vehicle and by specifying routes both for the automatically guided heavy- duty vehicle and for the manually guided heavy-duty vehicle, wherein the automatically guided heavy-duty vehicle undergoes computer controlled navigation based on the route specified by the fleet management system for the automatically guided heavy-duty vehicle via the respective wireless communication connection for the automatically guided heavy-duty vehicle, and wherein within the separate operating area the manually guided heavy-duty vehicle is provided with a computerized driver information system that operably communicates with the fleet management system via the respective wireless communication connection for the manually guided heavy-duty vehicle and wherein the fleet management system is configured to provide instructions to a driver of the manually guided heavy-duty vehicle via the driver information system for the manual guidance of the heavy-duty vehicle within the separate area, and wherein the driver information system is configured to inform or optically and/or acoustically warn the driver of determined deviations from the instructions provided by the fleet management system.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661